DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BRIAN M. CASEY,
                             Appellant,

                                    v.

                              JULIE JONES,
                                Appellee.

                              No. 4D17-1757

                         [November 16, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 16-1158-CA.

  Brian M. Casey, South Bay, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.